Appleton, O. J.
This is an action of replevin by a husband against the wife, the marital relation between the parties being in full force.
Replevin is an action of tort. It was decided in Abbott v. Abbott, 67 Maine, 304, that a wife after divorce could not maintain an action for an assault committed on her during coverture.
A fortiori, an action of tort cannot be maintained by the one against the other during coverture.
Exceptions overruled.
Walton, Daneorth, Yirgin, Peters and Libbey, J J., concurred.